Case 4:19-cv-02106-HSG Document 21 Filed 09/18/19 Page 1of5

a

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

Tenth Circuit Case No.

 

THOMAS HAYES,
Peiitioner-Appellant,
Vv.

FACEBOOK,
Respondent-Appellee.

 

Case No. 19-cv-(YE-HSG

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

ee Ne ae ee i OO

 

NOTICE OF APPEAL

 

Appeal from the United States District Court
for the Northern District of California
Honorable Haywood S. Gilliam

Question: lf the Magistrate Judge’s Recommendation to dismiss complaint with
prejudice had misinterpreted the factual basis of the case and subsequently applied
higher court precedent that is valid as a defense in a similar type of libel civil suit but
meant for a totally different branch of libel litigation; is it a violation of the Plaintiffs Due
Process right to seek relief in a civil constitutional case or controversy, or, a suspension
of his constitutional right to seek protection from the civil torts of others?

Factual Background:

Plaintiff, Thomas Hayes, filed a pro se and unskilled complaint and civil action in the
United States District Court of Colorado for libel against FACEBOOK. The Colorado
court ordered the complaint be amended as it originally had been very unskilled. The
case was transferred to the Northern District of California per FACEBOOK’s forum
clause, where, the original complaint was dismissed and the Plaintiff allowed to amend
after the first telephonic phone conference with the Honorable Magistrate Judge
Thomas Hixson. The third amended complaint had been recommended for dismissal by
Case 4:19-cv-02106-HSG Document 21 Filed 09/18/19 Page 2 of 5

Magistrate Judge Hixson and the report and recommendation was adopted by the
Honorable District Judge Haywood S. Gilliam, Jr.

Plaintiff, Thomas Hayes, opened a FACEBOOK account on June28th, 2018, for his
personal identity and opened an attached and accompanying business account under
the name Seventh Generation Fuels LLC on the same date in 2019, in order to promote
his business Seventh Generation Fuels LLC and his U.S.Patent 9057024, which is a
new non-fossil fuel technology and an advanced form of electrolysis.

The following is an excerpt of the amended complaint, filed July 28th, 2019, which had
been at issue for standing in the district court and is now being prayed for to be heard
on appeal due to the misinterpretation of the factual basis:

Sometime after July 10th, 2018, Plaintiff discovered that his
posts/articles were being continually spammed on the Plaintiff's,
THOMAS HAYES page. Spamming a post blocks the post from
FACEBOOK viewers. The Plaintiff gave notice to the Defendant that
the Plaintiff was being harassed requesting them to stop through
several posts and attempts to contact them receiving no reply back.
The Plaintiff then filed a civil lawsuit in Federal Court in Colorado
and immediately posted the case site on his THOMAS HAYES page
which again requests they stop and apologize. Again no action was
taken by the Defendant, FACEBOOK. The Colorado case was
transferred to the Northern District of California.

From sometime after July 28th, 2018, until September 12th, 2018,
the Defendant publicly posted the following message and displayed
it to all active Facebook users, investors and viewers whenever they
clicked on the Plaintiff's, THOMAS HAYES page's email address
santeeseven@yahoo.com : “BLOCKED - We believe the link you
are trying to visit is malicious. For your safety, we have blocked it.”

On September 22nd, 2018, the Defendant's email blocking post had
been changed by FACEBOOK to a message that states: “You Can't
Go to This Link From Facebook. The link you tried to visit goes
against our Community Standards.” End of excerpt.

The “malicious” comment posted publicly by FACEBOOK is directly attached to the
personal identity of the Pro se Plaintiff, THOMAS HAYES, and the accused libel can not
Case 4:19-cv-02106-HSG Document 21 Filed 09/18/19 Page 3 of 5

be reached any other route than by the THOMAS HAYES page, not his business page
as the applied precedent recommended by the magistrate judge and then accepted by
the district court misinterprets.

The Plaintiff/Appellant, THOMAS HAYES, has researched that, if the factual
background of this case is used as an analogy and a testing-maze and is understood
correctly, there are analogies in the testing of memory and object recognition that could
verify that shurely a reasonable person could make the connection between the
Plaintiffs name and the slander: if, ina mouse test subject, it is a piece of cheese
waiting on the end of the test.

The Behavioral Core User Manual, used to test the memory of mice among other things
prepares scientist on how to conduct their experiments, published by: Broadway
Research Building Suite B15 Mikhail V. Pletnikov, MD, PhD Behavioral Core Director
Jennifer L. Yocum, MA Behavioral Core Coordinator Novel Object Recognition. The
manual lists test showing the amount of memory in mice, the following is an excerpt
from page 23:

This test used to examine memory in animals. The mouse is
presented with an object during acclimation and then in testing
presented with a novel(new) object, and the amount of time the
animal spends exploring the novel object is recorded. The
mouse is then challenged further with a subsequent test where
the novel object is moved.

| respecifully submit to this Honorable Court that tests show that mice will recognize
and return to a name (object) or sign and push a button which will open a door to some
cheese. Further the same mouse can be relied on to recognize the same name, or sign
and return to push the button and get some more cheese, if his memory recognition is
good.

The Plaintiff respectfully suggest that the district court simply misinterpreted the factual
basis as anyone might have done: that the launching of the page displaying the
“malicious” statement had been made from the Plaintiff's Seventh Generation Fuels
LLC (SGF-LLC) page, which if it had been the higher court precedent would have been
applicable. In fact the email link in question santeeseven@yahoo.com can not be
reached nor the “malicious” statement, from the SGF-LLC company page, so the
question as to whether a reasonable reader of the libel can make the connection
beiween the name of the company owner and the company litigated against for
Case 4:19-cv-02106-HSG Document 21 Filed 09/18/19 Page 4 of 5

Slandering someone is misplaced. The question of whether the liability of the libel is
transferred to the company’s unknown or unlisted company owner at the time the libel
had been made is irrelevant in the instant case because the factual basis is completely
distinguishable from precedent and here the libel is launched from the Plaintiff's full
birth name.

In the interest of justice a de novo review should be granted of the factual basis of the
libel consisting of three computer screen photographs printed on paper and three
affidavits of FACEBOOK VIEWERS that witnessed both the statement and the nexus
that distinguishes the instant case from the scenarios in the precedent used (all
attached hereinafter); the affiants viewed the defendant’s publically printed libel and
made the connection to the Plaintiff, THOMAS HAYES.

PRAYER

The Plaintiff respectfully prays that the Honorable Ninth Circuit will grant a de novo
review of the factual basis of the instant case.

Plaintiff hereby appeal to the ee States Court of Appeals for the Ninth Circuit
entered in this action on the / 5 day of September, 2019.

| declare (or certify, verify, or state) under penalty bey that the
foregoing is true and correct. Executed on the {3 day of September, 2019.

Signature: Tw [hee

Pro Se Plaintiff, Thomas Hayes

Thomas Hayes

1535 Franklin Street, #4F
Denver, CO 80218

(720) 391-5133

Gavin Thole

Keker, Van Nest & Peters LLP
633 Battery Street

San Francisco, CA 94111-1809
Case 4:19-cv-02106-HSG Document 21 Filed 09/18/19 Page 5 of 5

OFFICE OF THE CLERK

United States Court of Appeals for the Ninth Circuit
95 7th Street

San Francisco, CA 94103

OFFICE OF THE CLERK

U.S. District Court for the Northern District of California
450 Golden Gate Avenue

San Francisco, California 94102

CERTIFICATE OF SERVICE

| hereby certify that the foregoing was served by and upon its filing with t woe Court by
depositing in the U.S. Mail to the addresses set forth above on the _ {SO aay of

Te f

THOMAS HAYES - Pro Se Plaintiff.
